


Exhibit 10.58

 

[g95412km01i001.jpg]

 

February 6, 2013

 

Minard Hamilton

c/o RealD Inc.

100 N. Crescent Dr., Suite 120

Beverly Hills, CA 90210

 

Dear Minard:

 

On behalf of RealD Inc., a Delaware corporation (the “Company”), I am pleased to
provide you with this letter setting forth the terms and conditions of your
prospective employment with the Company (the “Agreement”).

 

1.                                      Title; Duties; Reporting. Effective upon
the commencement of employment with the Company on February 6, 2013 (the
“Effective Date”), you will serve as the Company’s Executive Vice-President,
Mobile and Consumer, and will report directly to the Executive Vice-President,
Global Operations, of the Company. In your role as Executive Vice-President,
Mobile and Consumer, you shall be responsible for, among other things, the
Company’s consumer business, including product development and management,
business development and distribution. You shall be a member of the Company’s
senior management team and shall have such duties and responsibilities as shall
be consistent with your position. You shall work out of the Company’s offices in
Beverly Hills, CA, with travel to other locations, including the Company’s
facilities in Boulder, CO, as necessary to fulfill your duties and
responsibilities. You will also devote your full time, efforts, abilities, and
energies to promote the general welfare and interests of the Company and any
related enterprises of the Company. You will loyally, conscientiously and
professionally do and perform all duties and responsibilities of your position,
as well as any other duties and responsibilities as may be reasonably assigned
to you by the Company, consistent with your position. You will strictly adhere
to and obey all Company rules, policies, procedures, regulations and guidelines
including, but not limited to, those contained in the Company’s employee
handbook, as well as any others that the Company may establish. You will
strictly adhere to all applicable state and/or federal laws and/or regulations
relating to your employment with the Company.

 

(a)                                 No Conflicting Obligations. By signing this
Agreement, you confirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company.

 

--------------------------------------------------------------------------------


 

(b)                                 Start Date. The effective date of this
Agreement shall be the Effective Date.

 

(c)                                  Outside Activities. Notwithstanding
anything to the contrary contained herein, you may (i) serve as a director or
member of a committee or organization involving no actual or potential conflict
of interest with the Company and its subsidiaries and affiliates; (ii) deliver
lectures and fulfill speaking engagements; (iii) engage in charitable and
community activities; and (iv) invest your personal assets in such form or
manner that will not violate this Agreement; provided, however, that the
activities described in clauses (i), (ii), (iii) or (iv) do not materially
affect or interfere with the performance of your duties and obligations to the
Company and further, provided, that the Company’s Chief Executive Officer must
provide his/her advance written consent with respect to the items referenced in
clause (i).

 

2.                                      Term.

 

(a)                                 Length of Term. The term of this Agreement
shall extend from the Effective Date through March 31, 2015 (“Term”) unless
terminated earlier in accordance with the terms herein. On April 1, 2014, and on
each subsequent April 1st thereafter, the end date of the Term shall
automatically be extended by one (1) additional year, unless either party has
previously provided written notice to the other party to not so extend the Term.
Once such notice has been provided, then the Term shall no longer be extended on
any following April 1st. Notwithstanding anything to the contrary, this
Agreement shall in all cases expire no later than (and cannot be extended
beyond) March 31, 2018. Upon expiration of the Term due to either parties’
providing written notice to not extend the Term then, except as provided in
Section 2(c) below, your employment with the Company shall terminate (if not
terminated earlier in accordance with the terms herein) as of the end of the
Term. The terms of Sections 6 through 13 shall survive any termination or
expiration of this Agreement or of your employment.

 

(b)                                 Resignation. If you voluntarily terminate
your employment for any reason, you shall be deemed to have immediately resigned
from all positions as an employee or officer with the Company, and any of its
affiliates, as of your last day of employment. Upon termination of your
employment for any reason, you shall be deemed to have immediately resigned from
any position as a director of the Company or any of its affiliates, as of your
last day of employment.

 

(c)                                  At-Will Status After Expiration of the
Term. If the Term ends on March 31, 2018 and if you are then still employed by
the Company, then your employment shall thereafter continue on an “at will”
basis and during such at-will period, either party can terminate your employment
without obligation (including, without limitation, any obligation to provide
severance payments or benefits) and/or the Company can change any or all of the
terms of your employment at any time for any reason or no reason by providing
written notice of the same. For the avoidance of doubt, no advance written

 

2

--------------------------------------------------------------------------------


 

notice will be required to effectuate a termination of your employment after the
expiration of the Term.

 

(d)                                 No Eligibility for Severance. For the
avoidance of doubt, the act of either party providing written notice of its
intention to not extend the Term, or the expiration of the Term either on
March 31, 2018 or as a result of a party providing such written notice to not
extend the Term, shall not trigger any rights to or eligibility for severance,
including without limitation, those payments and benefits described under
Sections 3(d)(i) or 3(d)(ii).

 

3.                                      Compensation.

 

(a)                                 Base Salary.

 

(i)                                     As of the Effective Date, your base
salary is $300,000 per year, payable in accordance with the Company’s standard
payroll procedures.

 

(ii)                                  For all purposes of this Agreement, the
term “Base Salary” shall refer to the base salary in effect from time to time.
During the Term, your Base Salary will be reviewed annually and is subject to
increase (but not decrease) at the discretion of the Board or a committee of
members of the Board.

 

(b)                                 Bonus.

 

During each fiscal year of the Term, beginning with the fiscal year ending
March 31, 2014, you will annually be eligible to earn a cash performance bonus
(“Performance Bonus”) with a target amount of eighty percent (80%) of your Base
Salary. The Performance Bonus will be issued and administered under the
Company’s 2010 Management Incentive Plan (or any successor incentive
compensation plan). Your actual bonus, if any, for each fiscal year shall be
based on your successful completion of the performance objectives (“MBO Goals”)
prescribed and established by the Company (although you may have input into the
development of such MBO Goals). The Performance Bonus shall be paid to you no
later than the 15th day of the third month immediately following the fiscal year
with respect to which the Performance Bonus relates. To earn any Performance
Bonus, you must remain employed by the Company through the end of the fiscal
year(s) with respect to which the Performance Bonus relates, except in the event
a “Pro-Rated Bonus” (defined below) is payable pursuant to
Section 3(d)(i)(B) below (Qualifying Termination), Section 4(d) below (death) or
Section 4(e) below (Disability).

 

(c)                                  Company-Sponsored Benefits.

 

As a member of the senior management team of the Company, you will also be
eligible to receive all employee benefits pursuant to the Company’s

 

3

--------------------------------------------------------------------------------


 

standard benefit plans that the Company generally provides to the other members
of the senior management team that may be in effect from time to time. These
currently include, without limitation, paid vacation, group health benefits,
401(k) retirement benefits, business expense reimbursements, PTO, sick time and
Company-paid holidays. The Company may, in its sole discretion and from time to
time, amend or eliminate any of these benefits.

 

(d)                                 Severance and Other Termination Benefits.

 

(i)                                     Qualifying Termination. If your
employment is terminated during the Term without Cause (as defined below) by the
Company or by you for “Good Reason” (as defined below) (each, a “Qualifying
Termination”), the Company shall pay you (or cause to occur, as applicable) each
of the following:

 

(A)                               cash severance installment payments in an
aggregate amount equal to one hundred percent (100%) of your annual Base Salary
as in effect on your Termination Date (“Cash Severance”) being paid in ten
monthly pro-rata installments with the first installment of Cash Severance being
paid on the 90th day after your “separation from service” (within the meaning of
Internal Revenue Code (“Code”) Section 409A (“Section 409A”)) from the Company
(“Termination Date”), and the last installment being paid on the first
anniversary of the Termination Date;

 

(B)                               a pro-rated cash Performance Bonus, calculated
as follows: the product of (x) the Performance Bonus that would have been earned
during the fiscal year in which the Qualifying Termination occurred, assuming
that the Qualifying Termination had not occurred and that you remained as
Executive Vice-President, Mobile and Consumer of the Company through the end of
such fiscal year, which Performance Bonus, if any, shall be based on the extent
to which the Company achieved the MBO Goals (or the performance standards set
forth in the 2010 Management Incentive Plan or any successor incentive plan)
during such fiscal year, multiplied by (y) a fraction, the numerator of which is
the number of days of the Company’s fiscal year prior to the Termination Date
and the denominator of which is 365 days. This pro-rated Performance Bonus (a
“Pro-Rated Bonus”) shall be paid to you no later than the 15th day of the third
month immediately following the fiscal year in which the Qualifying Termination
has occurred;

 

(C)                               the Company will continue to pay the cost (to
the same extent that the Company was doing so immediately before the Termination
Date) for all group employee benefit coverage continuation under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) to the same
extent provided by the Company’s group plans immediately before the Termination
Date for twelve (12) months after the Termination

 

4

--------------------------------------------------------------------------------


 

Date or until you become eligible for group insurance benefits from another
employer, whichever occurs first, provided that you timely elect COBRA coverage
(“COBRA Benefits”). You agree (i) at any time either before or during the period
of time you are receiving benefits under this subsection (C), to inform the
Company promptly in writing if you become eligible to receive group health
coverage from another employer; and (ii) that you may not increase the number of
your designated dependents, if any, during this time unless you do so at your
own expense. The period of such COBRA Benefits shall be considered part of your
COBRA coverage entitlement period; and

 

(D)                               the “Accrued Obligations” (defined below) as
of the Termination Date.

 

For avoidance of doubt, the payments and benefits that may be provided under
Sections 3(d)(i) above or 3(d)(ii) below shall not be provided more than once
and if payments and benefits are provided under either one of these subsections,
then no payments or benefits will otherwise be provided again under either one
of these subsections.

 

(ii)                                  Change in Control. If, during the Term,
there is a Qualifying Termination and your Termination Date occurs (because of
such Qualifying Termination) during the time period that commences on the date
that is ninety (90) days before a “Change in Control” (defined below) and
extends through the date that is twenty-four (24) months after a Change in
Control, then: (a) the amount of the total Cash Severance in
Section 3(d)(i)(A) shall be equal to one hundred percent (100%) of the then
annual Base Salary; (b) the duration of your COBRA Benefits under
Section 3(d)(i)(C) shall be increased from twelve (12) months to eighteen (18)
months; and (c) one hundred percent (100%) of the Option (defined below),
including any additional stock options and other equity compensation incentives
granted to you during the Term (collectively, the “Equity Incentives”)(but
excluding any portion of any performance awards which are/were forfeited due to
failure to achieve the requisite performance objectives) which are outstanding
and unvested as of the Termination Date shall become fully vested and
exercisable as of the later of your Termination Date or immediately prior to the
date of the Change in Control. Subject to Section 13 below, your Cash Severance
shall instead be fully paid to you in a single lump sum payment on the 90th day
after your Termination Date. For avoidance of doubt, the payments and benefits
that may be provided under Sections 3(d)(i) or 3(d)(ii) shall not be duplicated
and if payments and benefits are provided under one such subsection then no
payments or benefits will be provided under the other subsection and vice-versa.

 

5

--------------------------------------------------------------------------------


 

(iii)                               Release of Claims. Notwithstanding anything
to the contrary, in order to receive any payments or benefits under
Section 3(d)(i) or Section 3(d)(ii) as applicable, you must timely execute and
deliver (and not revoke) a separation agreement and general release of claims in
favor of the Company, any affiliates or related entities, and their employees
and affiliates, in the form and content attached as Exhibit A hereto, within the
time period specified in the release, but in no event after the 60th day
following the Termination Date. However, you shall receive payment or benefits
from the Company of the Accrued Obligations, as applicable, regardless of
whether a separation agreement and general release of claims in the form and
content attached as Exhibit A hereto is executed and timely provided to the
Company.

 

(iv)                              Golden Parachute Excise Tax. If any payment or
benefit received or to be received by you (including any payment or benefit
received pursuant to this Agreement or otherwise) would be (in whole or part)
subject to the excise tax imposed by Code Section 4999, or any successor
provision thereto, or any similar tax imposed by state or local law, or any
interest or penalties with respect to such excise tax (such tax or taxes,
together with any such interest and penalties, are hereafter collectively
referred to as the “Excise Tax”), then the payments or benefits provided under
this Agreement or any other agreement pursuant to which you receive payments
that give rise to the Excise Tax will either be: (a) paid in full; or
(b) reduced to the extent necessary to make such payments and benefits not
subject to such Excise Tax. The Company shall reduce or eliminate the payments
first by reducing those payments that are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments that are to be paid the farthest in time from the determination.
You shall receive the greater, on an after-tax basis, of (a) or (b). However, if
the imposition of such Excise Tax could be avoided by approval of stockholders
as described in Code Section 280G(b)(5)(B), then you may request the Company to
solicit a vote of such stockholders (described in Code Section 280G(b)(5)(B) and
in which case you will cooperate and execute any such waivers of compensation as
may be necessary to enable the stockholder vote to comply with the requirements
specified under Code Section 280G and the regulations promulgated thereunder. In
no event will the Company be required to gross up any payment or benefit to you
to avoid the effects of the Excise Tax or to pay any regular or excise taxes
arising from the application of the Excise Tax. Unless the Company and you
otherwise agree in writing, any parachute payment calculation will be made in
writing by independent public accountants selected by the Company, whose
calculations will be conclusive and binding upon the Company and you for all
purposes. The Company and you will furnish to the accountants such information
and documents as the accountants may reasonably request in order to make a
parachute payment determination. The accountants also will provide its
calculations, together with detailed supporting documentation, both to the
Company and to you, before making any payments that may be subject to the Excise
Tax. As expressly permitted by Q/A #32 of the Code Section 280G

 

6

--------------------------------------------------------------------------------


 

regulations, with respect to performing any present value calculations that are
required in connection with this Section, the parties affirmatively elect to
utilize the Applicable Federal Rates that are in effect on the Effective Date
(the “Agreement AFRs”) and the accountants shall therefore use such Agreement
AFRs in their determinations and calculations.

 

(e)                                  Expense Reimbursement. You shall be
reimbursed for all documented reasonable business expenses that are incurred in
the ordinary course of business in accordance with the Company’s expense
reimbursement policy as in effect from time to time. Any reimbursements or
in-kind benefits provided under this Agreement that are subject to Section 409A
shall be made or provided in compliance with the requirements of Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the period of time specified in this Agreement,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a fiscal year may not affect the expenses eligible for
reimbursement or in-kind benefits to be provided, in any other fiscal year,
(iii) the reimbursement of an eligible expense will be made no later than the
last day of the fiscal year following the year in which the expense is incurred,
and (iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

4.                                      Other Termination Rules.

 

Notwithstanding anything to the contrary in this Agreement whether express or
implied, the Company may at any time terminate your employment with the Company
and the Term, for any reason or no reason, and with or without Cause, and you
may resign from your employment with or without Good Reason and terminate the
Term, all as set forth in greater detail in this Section 4. If your employment
terminates due to your resignation without Good Reason, or due to your death or
Disability or by the Company for Cause, or the Agreement is terminated at the
end of the Term due to non-renewal in accordance with Section 2, then you will
not be eligible for any severance benefits, except as provided in Sections
4(d) and 4(e).

 

(a)                                 The following definitions shall apply for
purposes of this Agreement:

 

(i)                                     “Accrued Obligations” shall mean the sum
of (i) any portion of your accrued but unpaid Base Salary through the
Termination Date; (ii) subject to Section 13, any compensation previously earned
but deferred by you (together with any interest or earnings thereon) that has
not yet been paid and that is not otherwise to be paid at a later date pursuant
to any deferred compensation arrangement of the Company to which you are a
party, if any; (iii) your accrued but unpaid vacation pay through the
Termination Date; (iv) any reimbursements that you are entitled to receive under
Section 3(e) of the Agreement or otherwise; and (v) any vested benefits or
amounts that you are otherwise entitled to receive under any plan, policy,
practice or program of or any other contract or agreement with the Company in
accordance with the terms thereof (other than any such plan,

 

7

--------------------------------------------------------------------------------


 

policy, practice or program of the Company that provides benefits in the nature
of severance or continuation pay).

 

(ii)                                  “Cause” shall mean (i) your commission of
fraud against the Company, (ii) your willful misconduct that materially harms
the Company’s interests, (iii) your material violation of Company policies or
practices, (iv) your use or disclosure of Confidential Information (as defined
below) that is unauthorized by this Agreement, or (v) your performance of any
act or omission which, if you were prosecuted, would constitute a felony, in
each case as determined by the Board (or a committee of members of the Board),
whose determination shall be conclusive and binding.

 

(iii)                               “Change in Control” shall mean:

 

(1)                                 any person or group of persons (as defined
in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) together with its affiliates, but excluding (i) the Company
or any of its subsidiaries, (ii) any employee benefit plans of the Company, or
(iii) a corporation or other entity owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually, a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 50% or more of the combined voting power of the Company’s
then-outstanding securities (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
affiliates);

 

(2)                                 the consummation of a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation or other entity regardless of which entity is the
survivor, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the Company, such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation; or

 

(3)                                 there is consummated an agreement for the
sale or disposition of all or substantially all of the Company’s assets.

 

(iv)                              “Confidential Information” shall mean: The
Company’s confidential and proprietary business information, including but not
limited to, the Company’s products, services, customers, contracts, fees,
prices, costs, business

 

8

--------------------------------------------------------------------------------

 

affairs, marketing, accounting, financial statements, employees, research,
inventions, data, software, and any other confidential and proprietary business
information of any kind, nature or description, tangible or intangible, in
whatever form.

 

(v)           “Disability” shall mean your medically-determined incapacity due
to physical or mental illness which makes you unable to perform substantially
the duties pertaining to your employment with or without reasonable
accommodation for a period of six (6) consecutive months.

 

(vi)          “Good Reason” shall mean any one or more of the following: (1) a
material diminution in your Base Salary, (2) a material diminution in your
authority, duties, reporting or responsibilities as the Company’s Executive
Vice-President, Consumer and Mobile, (3) a material change in the geographic
location at which you must perform your services to the Company, which shall be
defined to be a relocation of your principal workplace to a new location that is
more than thirty miles away from the workplace location specified in Section 1
above, or (4) a material breach by the Company of this Agreement.

 

(vii)         “Separation from Service” has the meaning set forth in Treasury
Regulations Section 1.409A-1(h)(1).

 

(viii)        “termination or resignation for Good Reason” shall mean any
termination or resignation by you of your employment for Good Reason.

 

(ix)          “termination without Cause” shall mean any termination of your
employment by the Company for any reason other than Cause or your death or
Disability.

 

(b)           Termination for Cause. The Company may terminate your employment
and the Term at any time for Cause, provided, however, that in the event the
Board determines to terminate your employment for Cause, such termination shall
only become effective if the Board shall first provide you with written notice
detailing the alleged grounds for such Cause, and if such act or omission is
susceptible to cure, provide you a 30 day period to cure such act or omission.
Upon a termination of your employment by the Company for Cause, you only will be
entitled to any salary and other benefits earned, but unpaid (including accrued
but unpaid vacation), and any reimbursement for expenses owed to you by the
Company, as of the Termination Date.

 

(c)           Termination without Cause. The Company shall have the unilateral
right to terminate your employment and the Term at any time without Cause, and
without notice, in the Company’s sole and absolute discretion. Any such
termination without Cause shall not constitute a breach of any term of this
Agreement, express or implied, or a wrongful deprivation of your office or
position. If the Company terminates your employment and the Term without Cause,
it shall be treated as a Qualifying Termination

 

9

--------------------------------------------------------------------------------


 

and the Company shall have no obligation to you, except to continue to pay you
(or cause to occur, if applicable) the amounts (and actions) set forth in
Section 3(d)(i) above in accordance with the terms thereof and any related
provisions of this Agreement.

 

(d)           Termination due to Death. Your employment and the Term will be
automatically terminated on the date of your death. In the event of your death,
the Company shall pay your estate or assignees (or allow your estate or
assignees to retain, as applicable) within thirty (30) days of the Termination
Date the Accrued Obligations, subject to Section 13 below. In addition, you
shall be eligible to receive a Pro-Rated Bonus for the year in which your
employment is terminated, calculated with reference to the Termination Date and
calculated and paid as provided in Section 3(d)(i)(B) above. The vested Equity
Incentives as of the date of your death shall be exercisable by your estate or
assignees until the earliest of (x) twelve (12) months following the Termination
Date; (y) the scheduled expiration date of the Equity Incentives; or (z) the
date on which the Equity Incentives are canceled (and not substituted or
assumed) pursuant to a Change in Control or merger or acquisition or similar
transaction involving the Company.

 

(e)           Termination due to Disability. If you are subject to a Disability,
and if within thirty (30) days after written notice is provided to you by the
Company you shall not have returned to perform substantially your duties, your
employment and the Term may be terminated by the Company for Disability. During
any period prior to such termination during which you are unable to perform
substantially such duties due to Disability, the Company shall continue to pay
all amounts required to be paid under this Agreement (including without
limitation your Base Salary), offset by any amounts payable to your under any
disability insurance plan or policy provided by the Company, and the Company
shall continue to provide all benefits to you hereunder. Upon termination of
your employment due to Disability, the Company shall pay you (or allow you to
retain, as applicable) within thirty (30) days of such termination the Accrued
Obligations, subject to Section 13 below. In addition, you shall be eligible to
receive a Pro-Rated Bonus for the year in which your employment is terminated,
calculated with reference to the Termination Date and calculated and paid as
provided in Section 3(d)(i)(B) above. The vested Equity Incentives as of the
Termination Date shall be exercisable by you until the earliest of (x) twelve
(12) months following the Termination Date; (y) the scheduled expiration date of
the Equity Incentives; or (z) the date on which the Equity Incentives are
canceled (and not substituted or assumed) pursuant to a Change in Control or
merger or acquisition or similar transaction involving the Company.

 

(f)            Resignation for Good Reason. You may terminate your employment
and the Term at any time for Good Reason, provided that you provide written
notice to the Company describing the existence of any Good Reason
condition(s) within ninety (90) days of the date of the initial existence of the
condition(s) or else you will be deemed to have waived any Good Reason with
respect to such condition(s). Upon the Company’s receipt of such written notice,
the Company shall then have thirty (30) days during which it may cure or remedy
the condition(s). If the Company does cure or remedy the condition(s) during
such thirty (30) day period then Good Reason will be deemed to have

 

10

--------------------------------------------------------------------------------


 

not occurred with respect to such condition(s). If the Company does not cure or
remedy the condition(s) during such thirty (30) day period, then your employment
with the Company and the Term shall be terminated for Good Reason as of the day
following the expiration of the thirty (30) day cure/remedy period. If you
terminate your employment for Good Reason in accordance with the provisions of
this Section 4(f), it shall be treated as a Qualifying Termination and the
Company shall pay you (or cause to occur, if applicable) the amounts (and
actions) set forth in Section 3(d)(i) above in accordance with the terms thereof
and any related provisions of this Agreement.

 

(g)           Resignation without Good Reason. You may terminate your employment
and the Term at any time for no reason, or for any reason that does not
otherwise constitute Good Reason, in your sole and absolute discretion, but only
if you provide written notice to the Company at least six (6) months prior to
the effective date of your resignation (and such notice must specify the
effective date of your resignation of employment). In the event you so terminate
your employment without Good Reason, you shall only be entitled to receive
(subject to Section 13 below) the Accrued Obligations through the effective date
of your resignation, as well as all other compensation and benefits required
under this Agreement through the effective date of your resignation, and neither
you nor the Company shall have any further obligations to the other except as
set forth in Section 6 (Confidential Information), Section 7 (Covenants) and
Sections 8 through and including 13. However, in the event you terminate your
employment without Good Reason and your Termination Date occurs prior to the end
of the required minimum six-month notice period provided in this Section 4(g),
then the Option and any additional stock options or stock appreciation rights
granted to you after the Effective Date shall immediately expire and be
forfeited as of such Termination Date. The Company is not obligated to actually
utilize your services at any time during the six-month period preceding the
effective date of your resignation, and may prevent you from accessing any of
the Company premises or resources during such six-month period. Additionally, as
long as the Company provides you with any compensation and benefits that would
have been earned by you pursuant to Sections 3(a), 3(b) and 3(c) during the
six-month period preceding the effective date of your resignation had you
remained employed during such period, the Company may terminate your employment
prior to the expiration of such six-month period without triggering any rights
to or eligibility for severance, including without limitation those payments and
benefits described under Sections 3(d)(i) or 3(d)(ii).

 

5.             Equity Compensation.

 

(a)           Management will recommend to the Board and/or the Board’s
Compensation Committee that you should be granted a non-qualified stock option
under the Company’s 2010 Stock Incentive Plan (“Stock Plan”) to purchase 275,000
shares of common stock (the “Option”) of the Company. The grant of the Option
(and the number of shares subject to the Option) shall be determined in the
discretion of the Board or its Compensation Committee. The Option will vest over
four years subject to your continued employment with the Company, except as
otherwise provided herein. The

 

11

--------------------------------------------------------------------------------


 

Option’s per share exercise price will be equal to not less than the fair market
value of a Company common share on the date of grant as determined in accordance
with the Stock Plan. The Option will be on other terms and conditions set forth
in the stock option agreement evidencing the grant, which stock option agreement
will include the terms and conditions of the Option as set forth in this
Agreement, and which you must execute as a condition of grant, with vesting to
commence on the date of the grant and in accordance with the vesting schedule
set forth in the Stock Plan and Option agreement consistent with the terms of
this Agreement. The number of shares subject to the Options may be
proportionately adjusted upon any stock split of the Company’s common shares
which occurs before the Option is granted.

 

(b)           You shall be eligible to be considered for additional equity
awards during each year of the Term at the discretion of the Board (or an
appropriate committee thereof).

 

6.             Confidential Information. As an employee of the Company, you will
have access to certain confidential information of the Company and you may,
during the course of your employment or thereafter, develop certain information
or inventions which will be the property of the Company. In consideration of,
and as a condition to, your employment with the Company, and as an essential
inducement to the Company to enter into this Agreement, this Agreement is
expressly subject to your executing (and complying with) the RealD Inc. Employee
Invention Assignment and Confidentiality Agreement (the “Confidentiality
Agreement”) in the form enclosed hereto as Exhibit B.

 

7.             Covenants. You agree to timely and fully comply with all of the
covenants set forth in this Section 7 and further understand and agree that such
covenants shall survive any termination of your employment and termination or
expiration of this Agreement.

 

(a)           Return of Company Property. On your Termination Date, or at any
other time as required by the Company, you will immediately surrender to the
Company all Company property, including but not limited to, Confidential
Information (as such term is defined in the Confidentiality Agreement), keys,
key cards, computers, telephones, pagers, credit cards, automobiles, equipment
and/or other similar property of theCompany. The Company shall reimburse you for
any reasonable expenses to ship its property back to the Company’s offices, as
applicable.

 

(b)           Non-disparagement. You will not at any time during the period of
your employment with the Company and during any period in which you are
receiving severance payments under Section 3(d), make (or direct anyone else to
make) any disparaging statements (oral or written) about the Company, or any of
its affiliated entities, officers, directors, employees, stockholders,
representatives or agents, or any of the Company’s products or services or
work-in-progress, that are harmful to their businesses, business reputations or
personal reputations.

 

12

--------------------------------------------------------------------------------


 

(c)           Cooperation. You agree that, upon the Company’s request and
without any payment therefore, you shall reasonably cooperate with the Company
(and be available as necessary) after the Termination Date in connection with
any matters involving events that occurred during your period of employment with
the Company.

 

(d)           Amounts Due. You will fully pay off any outstanding amounts owed
to the Company no later than their applicable due date or within thirty days of
the Termination Date (if no other due date has previously been established).
Within thirty (30) days of the Termination Date, you will submit any outstanding
business expense reports to the Company for business expenses incurred prior to
the Termination Date.

 

(e)           Company Resources. As of the Termination Date, you will no longer
represent that you are an officer, director or employee of the Company or any
Company affiliate and you will immediately discontinue using the Company mailing
address, telephone, facsimile machines, voice mail and e-mail.

 

(f)            Notice of New Employment. You will provide written notice to the
Company within three (3) business days after the date that you agree to accept
new full or part time employment or agree to provide consulting or other
services to another entity or venture.

 

(g)           Representations. You represent that you have not entered into any
agreements, understandings, or arrangements with any person or entity that you
would breach as a result of, or that would in any way preclude or prohibit you
from entering into, this Agreement with the Company or performing any of the
duties and responsibilities provided for in this Agreement. You represent that
you do not possess any confidential, proprietary business information belonging
to any other entity, and will not use any confidential, proprietary business
information belonging to any other entity in connection with your employment
with the Company. You represent that you are not resigning employment or
relocating any residence in reliance on any promise or representation by the
Company regarding the kind, character, or existence of such work, or the length
of time such work will last, or the compensation therefor.

 

(h)           Clawback Policy. Without limiting the requirement in Section 1
that you will strictly adhere to and obey Company policies, you understand and
acknowledge that the Company has adopted a policy (which the Company may in the
future amend in its discretion) on the recoupment of compensation (“Clawback
Policy”). As a result, you may be required to repay to the Company certain
previously paid compensation (that was earned or accrued on or after the
Effective Date) in accordance with any such Clawback Policy and/or in accordance
with applicable law.

 

(i)            Violations. You acknowledge that (i) upon a violation of any of
the covenants contained in this Section 7; or (ii) if the Company is terminating
your employment for Cause as provided under this Agreement, the Company would
sustain irreparable harm as a result and that the Company would not have entered
into this

 

13

--------------------------------------------------------------------------------


 

Agreement without such restrictions, and, therefore, you agree that in addition
to any other remedies which the Company may have, the Company shall be entitled,
without bond of any kind, to seek equitable relief including specific
performance and injunctions restraining you from committing or continuing any
such violation.

 

8.             Entire Agreement. This Agreement and its Exhibits, the Employee
Invention Assignment and Confidentiality Agreement, and the Company’s Stock
Plan, and any other plans or agreements referenced herein, as amended or
superseded from time to time, contain the entire agreement between you and the
Company regarding their terms and supersede any and all prior written or oral
understandings. Except as otherwise provided herein, this Agreement may not be
amended or modified except in a writing, executed by you and a duly authorized
officer of the Company other than yourself. This Agreement may be executed by
facsimile signatures and in counterparts, each of which shall constitute an
original, and all of which shall constitute one and the same instrument.

 

9.             Choice of Law; Severability; Waiver. This Agreement will be
governed by the laws of the State of California, United States, without
reference to the conflict of law provisions thereof. If any provision of this
Agreement, or portion thereof, shall be held invalid or unenforceable by a court
of competent jurisdiction, such invalidity or unenforceability shall attach only
to such provision or portion thereof, and shall not in any manner affect or
render invalid or unenforceable any other provision, or portion thereof, of this
Agreement. No breach of any provision hereof can be waived unless in writing.
Waiver of any one breach of any provision hereof will not be deemed to be a
waiver of any other breach of the same or any other provision of this Agreement.

 

10.          Successors and Assigns. The Company may assign this Agreement to
any successor (whether by amalgamation, merger, consolidation, sale of assets,
purchase or otherwise) to all or substantially all of the equity, assets or
business of the Company, and this Agreement will be binding upon and inure to
the benefit of such successors and assigns, including any successor entity. You
may not assign this Agreement or your obligations hereunder.

 

11.          Notice. Any and all notices required or permitted to be given to
you or the Company pursuant to the provisions of this Agreement will be in
writing, and will be effective and deemed to provide such party sufficient
notice hereunder on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) one (1) business day after deposit with
an express overnight courier for United States deliveries, or two (2) business
days after such deposit for deliveries outside of the United States; (iii) three
(3) business days after deposit in the United States mail by certified mail
(return receipt requested) for United States deliveries. All notices that the
Company is required to or may desire to give you that are not delivered
personally will be sent with postage and/or other charges prepaid and properly
addressed to you at your home address of record with the Company, or at such
other address as you may from time to time designate by one of the indicated
means of notice herein. All notices that you are required to or may desire to
give to the Company that are not delivered personally will be sent with postage
and/or other charges prepaid and properly addressed to the Company’s General
Counsel at its

 

14

--------------------------------------------------------------------------------


 

principal office, or at such other office as the Company may from time to time
designate by one of the indicated means of notice herein.

 

12.          Withholding and Taxes. The Company shall have the right to withhold
and deduct from any payment hereunder any federal, state or local taxes of any
kind required by law to be withheld with respect to any such payment. The
Company (including, without limitation, members of the Board) shall not be
liable to you or other persons as to any unexpected or adverse tax consequence
realized by you and you shall be solely responsible for the timely payment of
all taxes arising from this Agreement that are imposed on you.

 

13.          Section 409A. The payments under this Agreement are intended to be
exempt from the application of Section 409A pursuant to the “short-term
deferral” exception and “separation pay plan” exception under Section 409A to
the fullest extent possible. Each individual payment provided under Sections
3(d), 4(d) or 4(e) is intended to be a separate payment and not a series of
payments for purposes of Section 409A. Anything in this Agreement to the
contrary notwithstanding, if the severance payment above constitutes an item of
nonqualified deferred compensation subject to Section 409A, the Company and you
shall take all steps necessary (including with regard to any post-termination
services you may perform) to ensure that any such termination constitutes a
“separation from service” within the meaning of Section 409A. In addition, if
you are deemed at the time of your “separation from service” to be a “specified
employee” within the meaning of that term under Section 409A and to the extent
delaying commencement of payment of nonqualified deferred compensation (that is
payable on account of your separation from service) is required in order to
avoid the imposition of taxes under Section 409A, then all such payments and
benefits will instead be paid to you in a lump sum without interest on the
earlier of (a) the first business day of the seventh month following your
“separation from service” or (b) five business days after the date the Company
receives written confirmation of your death. It is intended that payments under
this Agreement will be exempt from or comply with Section 409A, but the Company
makes no representation or covenant to ensure that the payments under this
Agreement are exempt from, or compliant with, Section 409A, and will have no
liability to you or any other party if a payment under this Agreement that is
intended to be exempt from, or compliant with, Section 409A is not so exempt or
compliant.

 

14.          Exhibits. All Exhibits attached to this Agreement shall be
incorporated herein by this reference as though fully set forth herein.

 

A duplicate original of this Agreement is enclosed for your records. If you
decide to accept the terms of this Agreement, please sign the enclosed copy of
this Agreement and the Employee Invention Assignment and Confidentiality
Agreement in the spaces indicated and return it to me. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this Agreement and Employee Invention Assignment and
Confidentiality

 

15

--------------------------------------------------------------------------------


 

Agreement. Should you have anything else that you wish to discuss, please do not
hesitate to contact me.

 

 

Sincerely,

 

 

 

RealD Inc.

 

 

 

 

By:

/s/ Michael V. Lewis

 

 

Michael V. Lewis

 

 

Chief Executive Officer

 

 

I have read, understand, and accept this offer. Furthermore, in choosing to
accept this offer, I agree that I am not relying on any representations, whether
verbal or written, except as specifically set out within this Agreement.

 

 

/s/ Minard Hamilton

 

 

Minard Hamilton

 

 

 

 

 

 

 

 

Date: February 6, 2013

 

 

 

 

Enclosures:                                  Duplicate Original Letter

 

EXHIBIT A:                          FORM OF SEPARATION AGREEMENT AND RELEASE OF
CLAIMS

 

EXHIBIT B:                          EMPLOYEE INVENTION ASSIGNMENT AND
CONFIDENTIALITY AGREEMENT

 

16

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

[SEE EXHIBIT NUMBER 10.26]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT

 

[SEE EXHIBIT NUMBER 10.27]

 

--------------------------------------------------------------------------------
